Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 12/28/2021 have been considered.  Applicant’s Claims filed 12/28/2021 include amendments to Claims 21, 27, and 32.  Claims 21-40 were pending as of the filing on 12/28/2021.  
	Status of the Claims:  The claims with Examiner’s amendments below include amendments to claims 21, 27, 31-32, and 39.  Claims 21-40 are presently pending and are allowed with Examiner’s Amendments as indicated in the action below.   
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Kyle Smith on 3/10/2022.  
The Examiner’s amendments are as follows: 
1-20.  (Cancelled)
21. (Currently Amended) A computer-implemented method comprising:

determining, by a payment server, a transaction status indication based at least in part on at least one of customer data associated with [[the]] a customer, merchant data associated with [[the]] a merchant, or transaction details associated with [[the]] a transaction, wherein the 
sending instructions associated with the transaction status indication to cause a payment reader device to output a first portion of the multimedia signal and to cause a device associated with the customer to output a second portion of the multimedia signal, wherein the payment reader device is associated with a point-of-sale (POS) application, and wherein the POS application is associated with a POS system;
retrieving, in response to receiving at least part of the instructions and from a first transaction status indication library within a datastore of the POS system, the first portion of the multimedia signal;
retrieving, in response to receiving at least part of the instructions and from a second transaction status indication library within a datastore of a device associated with the customer, the second portion of the multimedia signal;
outputting, via the payment reader device, the first portion of the multimedia signal; and
outputting, via the device associated with the customer, the second portion of the multimedia signal.

22. (Previously Presented) The computer-implemented method as claim 21 recites, wherein the multimedia signal is associated with at least one of an audio signal or a visual signal. 
23. (Previously Presented) The computer-implemented method as claim 21 recites, wherein sending the instructions associated with the transaction status indication comprises sending first instructions associated with at least the first portion of the multimedia signal to at least one of the POS application or the payment reader device to cause the payment reader device to output the first portion of the multimedia signal, and wherein the first instructions are associated with a first time interval, the lapse of which causes the payment reader device to output the first portion of the multimedia signal. 
24. (Previously Presented) The computer-implemented method as claim 23 recites, wherein the second portion of the multimedia signal is associated with second instructions and a second time interval, the lapse of which causes the device associated with the customer to output the second portion of the multimedia signal in a time-synchronized manner with the first portion of the multimedia signal. 
25. (Previously Presented) The computer-implemented method as claim 24 recites, wherein the second instructions are either: 

sent directly to the device associated with the customer. 
26. (Previously Presented) The computer-implemented method as claim 21 recites, wherein determining the multimedia signal is further based at least in part on selecting the multimedia signal from a plurality of multimedia signals. 
27. (Currently Amended) A system comprising:
one or more processors; 
one or more non-transitory computer-readable media executable by the one or more processors to perform operations comprising:
	
determining, by a payment server, a transaction status indication based at least in part on at least one of customer data associated with [[the]] a customer, merchant data associated with [[the]] a merchant, or transaction details associated with [[the]] a transaction, wherein the transaction status indication comprises a multimedia signal, and wherein the multimedia signal is generated by at least two portions being output via different devices; 
sending instructions associated with the transaction status indication to cause a payment reader device to output a first portion of the multimedia signal and to cause a device associated with the customer to output a second portion of the multimedia signal, wherein the payment reader device is associated with a point-of-sale (POS) application, and wherein the POS application is associated with a POS system;
retrieving, in response to receiving at least part of the instructions and from a first transaction status indication library within a datastore of the POS system, the first portion of the multimedia signal;
retrieving, in response to receiving at least part of the instructions and from a second transaction status indication library within a datastore of a device associated with the customer, the second portion of the multimedia signal;
outputting, via the payment reader device, the first portion of the multimedia signal; and
outputting, via the device associated with the customer, the second portion of the multimedia signal.

28. (Previously Presented) The system as claim 27 recites, wherein the first portion of the multimedia signal is associated with a first sound and the second portion of the multimedia signal is associated with a second sound, the first sound and the second sound are the same sound, and the first sound and the second sound are output at the same time or at different times. 
29. (Previously Presented) The system as claim 27 recites, wherein the first portion of the multimedia signal is associated with a first sound and the second portion of the multimedia signal is associated with a second sound, the first sound and the second sound are different sounds, and the first sound and the second sound are output at the same time or at different times.
30. (Previously Presented) The system as claim 27 recites, wherein the multimedia signal is associated with a visual indication, wherein the first portion and the second portion each comprise visual signals that, when integrated, produce the visual indication. 
31. (Currently Amended) The system as claim 27 recites, wherein sending the instructions associated with the transaction status indication comprises: 
sending first instructions associated with at least the first portion of the multimedia signal to at least one of the POS application or the payment reader device to cause the payment reader device to output the first portion of the multimedia signal, and wherein the first instructions are associated with a first time interval, the lapse of which causes the payment reader device to output the first portion of the multimedia signal; and wherein outputting the second portion of the multimedia signal comprises:
causing the device associated with the customer to output a second portion of the multimedia signal, wherein the second portion of the multimedia signal is associated with second instructions and a second time interval, the lapse of which causes the device associated with the customer to output the second portion of the transaction status indication in a time-synchronized manner with the first portion of the multimedia signal. 
32. (Currently Amended) One or more non-transitory computer-readable media executable by one or more processors to perform operations comprising: 

determining a transaction status indication based at least in part on at least one of customer data associated with [[the]] a customer, merchant data associated with [[the]] a merchant, or transaction details associated with [[the]] a transaction, wherein the transaction 
sending instructions associated with the transaction status indication to cause a payment reader device to output a first portion of the multimedia signal and to cause a device associated with the customer to output a second portion of the multimedia signal, wherein the payment reader device is associated with a point-of-sale (POS) application, and wherein the POS application is associated with a POS system;
retrieving, in response to receiving at least part of the instructions and from a first transaction status indication library within a datastore of the POS system, the first portion of the multimedia signal;
retrieving, in response to receiving at least part of the instructions and from a second transaction status indication library within a datastore of a device associated with the customer, the second portion of the multimedia signal;
outputting, via the payment reader device, the first portion of the multimedia signal; and
outputting, via the device associated with the customer, the second portion of the multimedia signal.

33. (Previously Presented) The one or more non-transitory computer-readable media as claim 32 recites, the operations further comprising: 
determining an event associated with the transaction; and 
determining the multimedia signal based at least in part on the event. 
34. (Previously Presented) The one or more non-transitory computer-readable media as claim 32 recites, the operations further comprising: 
determining, based at least in part on the transaction details, a location associated with the transaction; and 
determining the multimedia signal based at least in part on the location. 
35. (Previously Presented) The one or more non-transitory computer-readable media as claim 32 recites, the operations further comprising: 
determining, based at least in part on the transaction details, a total spend associated with the transaction; and 

36. (Previously Presented) The one or more non-transitory computer-readable media as claim 32 recites, the operations further comprising: 
determining, based at least in part on the transaction details, at least one item acquired via the transaction; and 
determining the multimedia signal based at least in part on the at least one item.
37. (Previously Presented) The one or more non-transitory computer-readable media as claim 32 recites, the operations further comprising: 
determining, based at least in part on the customer data, a status level associated with the customer; and 
determining the multimedia signal based at least in part on the status level. 
38. (Previously Presented) The one or more non-transitory computer-readable media as claim 32 recites, the operations further comprising: 
determining, based at least in part on the transaction details, at least one of an identity of the merchant or a category associated with the merchant; and 
determining the multimedia signal based at least in part on the at least one of the identity of the merchant or the category of the merchant. 
39. (Currently Amended) The one or more non-transitory computer-readable media as claim 32 recites, wherein sending the instructions associated with the transaction status indication comprises: 
sending first instructions associated with at least the first portion of the multimedia signal to at least one of the POS application or the payment reader device to cause the payment reader device to output the first portion of the multimedia signal, and wherein the first instructions are associated with a first time interval, the lapse of which causes the payment reader device to output the first portion of the multimedia signal; and wherein outputting the second portion of the multimedia signal comprises: 
causing the device associated with the customer to output a second portion of the multimedia signal, wherein the second portion of the multimedia signal is associated with second instructions and a second time interval, the lapse of which causes the device associated with the customer to output the second portion of the multimedia signal in a time-synchronized manner with the first portion of the multimedia signal. 
40. (Previously Presented) The one or more non-transitory computer-readable media as claim 32 recites, wherein the multimedia signal is associated with at least one of an audio signal or a 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Examiner cited relevant art in prosecution history.  Lloyd et al. (U.S. Patent Application Publication No. 20170091765) teaches a POS system with a POS terminal and customer device communicating to facilitate transactions between a customer and merchant.  Lloyd et al. further disclose sending notifications based on the status of the transaction to both the customer and the merchant wherein the notifications could comprise at least sound and/or imagery.  Zucchetta (U.S. Patent Application Publication No. 20160105691) teaches an invention for displaying portions of multimedia messages across multiple devices.    
None of the cited art references, separately or in combination, explicitly disclose each and every one of Applicant’s limitations.  The closest cited NPL document, “Tracking Visual Differences for Generation and Playback of User-Customized Notifications,” is relevant to the art of customized notifications, but fails to disclose each and every one of Applicant’s limitations.  Accordingly, the claims with Examiner’s Amendments are allowable over the prior art.  
Examiner’s Amendments above reflect changes in view of 101 considerations.  Namely, the claims now recite a result of the indication determinations (i.e. outputting), the claims now further integrate the structure for achieving the result (i.e. reciting the payment server as making the determination), and the claims now reflect how the result is accomplished (i.e. retrieving based on receiving the instructions).  Examiner submits that the abstract idea of determining transaction status indications is meaningfully limited such that the claim as a whole is more than a drafting effort to monopolize the exception.  
The amendments filed 12/28/2021 presented a 112(b) matter with respect to the order of the “sending” and “retrieving” steps.  Specifically, it was unclear how the “sending” step logically followed 
In view of the foregoing, Examiner submits that the claims with Examiner’s Amendments above are in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/NICOLE ELENA BRUNER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627